DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andry et al. (US 2016/0329233).
Re Claim 10, Andry et al.  disclose a method for separating a temporarily bonded substrate stack, said method comprising: bombarding a joining layer of the temporarily bonded substrate stack (see Figs. 4 and 5)  by means of laser beams emitted by a laser (see Fig. 3 and 5); detecting the laser beams of the laser that are reflected and/or transmited at the temporarily (see Fig. 3 i.e., the camera used to detect; see Paragraph [0062])) bonded substrate stack during the bombarding of the joining layer with the laser beams (see Figs. 4 and 5); and monitoring and/or adapting parameters of the laser during the bombarding of the joining layer (Abstract and see Paragraph [0062]).  
Re Claim 11, as applied to claim 10, Andry et al.  disclose all the claimed limitations including wherein the method includes detecting the reflected and/or transmitted laser beams of the laser before the bombarding of the joining layer with the laser beams at the temporarily bonded substrate stack or a reference substrate stack (see Figs. 3-5 and related text Paragraphs [0061]-[0062]).  
Re Claim 12, as applied to claim 10, Andry et al.  disclose all the claimed limitations including, wherein the method includes controlling a beam shape and/or an intensity profile of the laser beams by means of the detected laser beams (see Figs. 3-5 and related text Paragraphs [0061]-[0062]).  
Re Claim 13, as applied to claim 10, Andry et al.  disclose all the claimed limitations including wherein the bombarding of the joining layer takes place in a scanned manner with the laser beams (see Figs. 3-5 and related text Paragraphs [0061]-[0062]).  
Re Claim 14, as applied to claim 10, Andry et al.  disclose all the claimed limitations including wherein the method includes evaluating the detected laser beams to control a process for separating the temporarily bonded substrate stack (see Figs. 3-5 and related text Paragraphs [0061]-[0062]).  
Re Claim 15, Andry et al.  disclose a device for separating a temporarily bonded substrate stack (see figs. 4 and 5), said device comprising: means for bombardment of a joining layer of a substrate stack by means of laser beams emitted by a laser (see Figs. 3-5); detection means (24) for detecting the laser beams of the laser reflected and/or transmitted at the temporarily bonded substrate stack and/or a reference substrate stack (see Fig. 3), wherein monitoring and/or adaptation of parameters of the laser takes place during the bombardment of the joining layer (see Figs. 3-5 and related text Paragraphs [0023] and [0061]-[0062]).  
Re Claim 16, as applied to claim 15, Andry et al.  disclose all the claimed limitations including wherein the detection means for detecting the laser beams of the laser reflected and/or transmitted at the temporarily bonded substrate stack and/or the reference substrate stack detects the laser beams before the bombardment of the joining layer with the laser beams is detected (see Figs. 3-5 and related text Paragraphs [0023] and [0061]-[0062]).  
Re Claim 17, as applied to claim 15, Andry et al.  disclose all the claimed limitations including wherein the device further comprises a control device for controlling the beam shape and/or an intensity profile of the laser beams by means of the detected laser beams (see Figs. 3-5 and related text Paragraphs [0023] and [0061]-[0062]).  
Re Claim 18, as applied to claim 15, Andry et al.  disclose all the claimed limitations including wherein the device further comprises: a base; a stand; an optical system for influencing beam shape and/or beam direction of the laser beams (see Fig. 3); and  Page 7 of 9Application No. Not Yet Known (filed herewith) Amendment filed March 4, 2020a substrate holder (22) for accommodating and fixing the substrate stack, wherein the substrate stack is movable relative to the laser beams (see Figs. 3-5 and related text Paragraphs [0023] and [0061]-[0062]).  
Re Claim 19, as applied to claim 16, Andry et al.  disclose all the claimed limitations including wherein the device further comprises a control device for controlling the beam shape and/or an intensity profile of the laser beams by means of the detected laser beams (see Figs. 3-5 and related text Paragraphs [0023] and [0061]-[0062]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Takayama et al. (US 2003/0032210), Lim et al. (US 2014/0251533) and Yonehara et al. (US 2016/0336233) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
June 3, 2022